Citation Nr: 0029591	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left knee disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable disability evaluation for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991 and from October 1993 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, an increased 
disability rating of 10 rating was granted for the veteran's 
left knee disability and a compensable disability rating for 
his right knee disability was denied. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain, weakness, stiffness, swelling, 
heat and redness, instability, locking or giving away, 
fatigability and lack of endurance.

3.  Clinically, the veteran's left knee disability is 
manifested by objective evidence of slight anterior/posterior 
instability, and range of motion between minus 15 degrees of 
extension and 77 degrees of flexion.  Moderate recurrent 
subluxation or lateral instability, ankylosis, dislocated 
semilunar cartilage, and malunion of the tibia and fibula are 
not shown.

4.  The veteran's service connected right knee disability is 
manifested by subjective complains of pain, weakness, 
stiffness, swelling, heat and redness, instability, locking 
or giving away, fatigability and lack of endurance.

5.  The veteran's right knee disability is also manifested by 
range of motion between minus 10 degrees of extension and 120 
degrees of flexion.  Ankylosis, recurrent subluxation or 
lateral instability, dislocated semilunar cartilage or 
symptomatic removal of semilunar cartilage, malunion of the 
tibia and fibula, and genu recurvatum are not shown. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2000).

2.  The criteria for a compensable disability rating for a 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that the Secretary of the Department of 
Veterans Affairs (Secretary) shall assist a claimant in 
developing all facts pertinent to a claim for VA benefits.  
The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000).  The evidence shows 
that the veteran was afforded a VA examination for 
compensation and pension purposes in March 1999.  
Additionally, he has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him has 
been satisfied.

I.  Evidentiary Background

By means of a March 1995 rating decision, service connection 
was awarded for the veteran's left and right knee 
disabilities as service medical records indicate that the 
veteran developed bilateral retropatellar pain syndrome 
(RPPS) while on active duty.  By means of an August 1995 
rating decision, a noncompensable disability rating was 
assigned for each disability effective March 2, 1995, the 
date of claim.  

By means of an April 1999 rating action, an increased 
disability rating of 10 percent for the veteran's left knee 
disability was awarded, effective February 12, 1999, the date 
of claim on appeal.  In addition, a compensable evaluation 
for his right knee disability was denied.  The veteran 
appeals these decisions and claims that his knee disabilities 
are more severe than currently evaluated and that increased 
disability ratings are warranted. 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

VA outpatient treatment records from January 1998 to March 
1999 show that the veteran was treated for pain in his left 
knee.  In June 1998, he was seen with complaints of pain, 
stiffness and swelling in his left knee.  The examiner noted 
that the veteran had a limp secondary to pain and there was 
left knee crepitus on examination.  In July 1998, he was seen 
with complaints of left knee pain which was worse in certain 
positions and when straightening or extending his knee.  
Treatment records dated in October 1998 indicate a diagnosis 
of left knee pain secondary to trauma.  In November 1998, he 
was treated at the Orthopedic Clinic.  He had range of motion 
from 0 degrees of extension, to 130 degrees of flexion in his 
left knee.  Tenderness under the patella facet is indicated.  
An impression of patellofemoral syndrome was noted.  

In March 1999, the veteran was afforded a VA joints 
examination.  He stated that doctors had recommended surgery 
in the past to have either his kneecap shaved or a knee 
replacement; however, he declined surgery.  He stated that 
his knee had gotten worse since undergoing arthroscopic 
surgery in 1988.  He claimed to have pain, weakness, 
stiffness, swelling, heat and redness, instability, locking 
or giving away, fatigability and lack of endurance in his 
knee.  He took Tylenol and Indocin.  He indicated that he did 
not experience periods of flare up as his knees stayed the 
same all of the time.  While he indicated that he used knee 
braces daily, he did not wear them on the day of his 
examination.  He did not use crutches, canes, or corrective 
shoes.  The veteran did not indicate that he had a history of 
dislocation or recurrent subluxation.  He indicated that his 
knees interfered with walking and sitting for long periods of 
time.  The examiner noted that there was evidence of painful 
motion.  No edema, no effusion, no instability, and no 
weakness are indicated on the examination report.  While 
slight tenderness was noted, there was no redness, no heat, 
and no abnormal movement.  Guarding of movement, especially 
of the left knee, was indicated.  Similarly, the examiner 
noted an uneven gait with a slight limp favoring the left 
knee.  Range of motion of the right knee was from minus 10 
degrees of extension to 120 degrees of flexion.  Range of 
motion of the left knee was from minus 15 degrees of 
extension to 77 degrees of flexion.  Slight 
anterior/posterior instability of the left knee was 
indicated.  Final diagnosis was arthralgia of the knees 
bilaterally with loss of function due to pain.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

When a condition is not listed in the Schedule, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).   While retropatellar 
pain syndrome is not specifically provided for under the 
rating criteria, the veteran's knee disabilities are 
currently evaluated as analogous to tenosynovitis under 
Diagnostic Code 5024.  Under this diagnostic code, 
tenosynovitis is to be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a (2000).  

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a (2000).  However, in this case, x-
ray examinations in August 1996 and in March 1999 did not 
reveal any arthritis.

Additionally, schedular evaluations for disabilities of the 
knee are found under Diagnostic Codes 5256 to 5263.  
38 C.F.R. § 4.71a (2000).  

Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
disability evaluation.  

Diagnostic Code 5257 provides for a 10 percent disability 
evaluation for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent disability rating is 
appropriate with moderate recurrent subluxation or lateral 
instability.

Semilunar cartilage, dislocated, with frequent episodes of 
``locking,'' pain, and effusion into the joint warrants a 20 
percent disability rating under Diagnostic Code 5258.  
Similarly, removal of symptomatic semilunar cartilage 
warrants a 10 percent disability rating under Diagnostic Code 
5259.

Limitation of motion of the knee may be rated under either 
Diagnostic Code 5260 or 5261.  Diagnostic Code 5260 provides 
for a noncompensable rating with flexion limited to 60 
degrees; a 10 percent disability rating with limitation of 
flexion to 45 degrees; a 20 percent disability rating with 
limitation of flexion to 30 degrees; and a 30 percent 
disability evaluation with limitation of flexion to 15 
degrees.  Diagnostic Code 5261 provides for a noncompensable 
evaluation with limitation of extension to 5 degrees; a 10 
percent rating with limitation of extension to 10 degrees; a 
20 percent rating for limitation of extension to 15 degrees; 
a 30 percent rating for limitation of extension to 20 
degrees; a 40 percent rating for limitation of extension to 
30 degrees; and a 50 percent disability rating for limitation 
of extension to 45 degrees. 

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula with slight knee 
or ankle disability warrants a 10 percent disability rating.  
Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent disability rating.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent disability rating.  Additionally, 
nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent disability evaluation.  

Diagnostic Code 5263 provides for a 10 percent disability 
rating for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight bearing objectively 
demonstrated). 

A.  Left Knee Disability

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating for a left knee 
disability, currently evaluated as 10 percent disabling, is 
not warranted.  

The evidence, as set forth above, does not show that the 
veteran has ankylosis of the left knee at a favorable angle 
in full extension or in slight flexion between 0 and 10 
degrees as contemplated by an increased rating under 
Diagnostic Code 5256.  On the contrary, the March 1999 VA 
examination report indicates that he has range of motion in 
his left knee from minus 15 degrees of extension to 77 
degrees of flexion. Moreover, even if limitation of motion 
was produced by his tendonitis, as his extension is not 
limited to 15 degrees and his flexion is not limited to 30 
degrees, a 20 percent rating based on limitation of motion 
under either Diagnostic Code 5260 or 5261 is not warranted.   
In addition, the criteria for a 10 percent rating which could 
be added to the rating for instability isn't met as he his 
extension is not limited to 10 degrees and flexion is not 
limited to 45 degrees.  Moreover, x-ray examinations in 
August 1996 and in March 1999 did not reveal any arthritis.

As indicated previously, an increased rating of 20 percent is 
warranted for moderate recurrent subluxation or lateral 
instability.  While the March 1999 examination report 
indicates that the veteran has anterior/posterior instability 
of the left knee, the evidence does not show that the veteran 
has moderate recurrent subluxation or lateral instability.  
The examiner found that the severity of the veteran's 
anterior/posterior instability was slight rather than 
moderate as contemplated by an increased rating.  While 
outpatient treatment records indicate that the veteran sought 
treatment for left knee pain on several instances, the 
outpatient treatment records are negative for any complaints, 
treatment, or diagnosis of recurrent subluxation or lateral 
instability.  Accordingly, the Board finds that the 
preponderance of the evidence is against an increased rating 
under Diagnostic Code 5257.  

The Board notes that while increased disability ratings are 
provided for under Diagnostic Codes 5258 and 5262, the 
evidence does not show, nor does the veteran contend, that he 
has semilunar dislocated cartilage or malunion of the tibia 
and fibula.  Accordingly, an increased rating under these 
diagnostic codes is not appropriate.   

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
he was found to have loss of function due to pain during the 
recent 1999 VA examination, there was no compensable loss of 
motion caused by pain.  Based on the evidence, the Board must 
find that any functional impairment resulting from the 
veteran's left knee disability is sufficiently compensated by 
the 10 percent rating currently in effect.
 
In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a left knee 
disability, as the diagnostic criteria for an increased 
rating for this disability are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5256, 
5257, 5258, 5260, 5261, 5262 (2000).


B.  Right Knee Disability

After a review of the evidence, the Board finds that the 
criteria for a compensable disability rating for a right knee 
disability is not warranted.  

The evidence does not show that the veteran has ankylosis of 
the right knee at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees as contemplated by an 
increased rating under Diagnostic Code 5256.  On the 
contrary, the March 1999 VA examination report indicates that 
he has range of motion in his right knee from minus 10 
degrees of extension to 120 degrees of flexion.  Similarly, 
as his extension is not limited to 10 degrees and his flexion 
is not limited to 45 degrees, a compensable rating based on 
limitation of motion under either Diagnostic Code 5260 or 
5261 is not warranted.

As indicated previously, an increased rating of 10 percent is 
warranted for slight recurrent subluxation or lateral 
instability.  While the March 1999 examination report 
indicates that the veteran has slight anterior/posterior 
instability of the left knee, the evidence does not show that 
the veteran has instability of his right knee.  On the 
contrary, VA outpatient treatment records are negative for 
any complaint, treatment, or diagnosis of right knee 
instability.  Accordingly, an increased rating under 
Diagnostic Code 5257 is not warranted.  

The Board notes that while increased disability ratings are 
provided for under Diagnostic Codes 5258, 5259, 5262 and 
5263, the evidence does not show, nor does the veteran 
content, that he has semilunar dislocated cartilage, malunion 
of the tibia and fibula, or genu recurvatum.  Accordingly, an 
increased rating under these diagnostic codes is not 
appropriate.   

To reiterate, the Board acknowledges that the evidence shows 
persistent complaints by the veteran of functional 
impairment, accompanied by pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
he was found to have loss of function due to pain, he did not 
require the use of crutches or a cane.  Additionally, while 
the outpatient treatment records show complaints of left knee 
pain, they are silent for any complaints or findings relative 
to the veteran's right knee disability.  Based on the 
evidence, the Board must find that any functional impairment 
resulting from the veteran's right knee disability is 
noncompensable.
 
In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a right knee 
disability as the diagnostic criteria for a compensable 
rating for this disability are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5256, 
5257, 5258, 5260, 5261, 5262 (2000).


ORDER

An increased disability rating for a left knee disability, 
currently rated as 10 percent disabling, is denied.

A compensable disability rating for a right knee disability 
is denied.



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


